Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered October 11, 2000, convicting him of assault in the second degree and reckless endangerment in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court properly denied the defendant’s request to charge the jury that it could consider assault in the third degree as a lesser-included offense of assault in the second degree. There was no reasonable view of the evidence that would have supported such a charge (see, CPL 300.50 [1]).
The defendant’s remaining contentions are without merit. Feuerstein, J.P., Krausman, Schmidt and Cozier, JJ., concur.